         Case 1:18-cv-05213-WHP Document 62 Filed 10/11/18 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
c                                                     Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      October 11, 2018

By ECF
Hon. William H. Pauley III
U.S. District Judge
United States Courthouse
500 Pearl Street, Room 1920
New York, New York 10007

       RE:    United States v. New York City Housing Authority, 18 Civ. 5213 (WHP)
              Baez, et al. v. New York City Housing Authority, 13 Civ. 8916 (WHP)

Dear Judge Pauley:

       I am enclosing a number of written comments received by this Office, either directly or
forwarded from the Court, on or after September 25, 2018, which were therefore not included with
the previously filed comments. 18 Civ. 5213, Dkt. Entries 41, 50, 58; 13 Civ. 8916, Dkt. Entries
202, 205, 210. We are filing the same set of comments in both cases.

       As before, we have added Bates numbers to the comments for ease of reference, and have
made redactions to the comments consistent with Federal Rule of Civil Procedure 5.2. We are
also enclosing, for the convenience of the Court, a supplemental index organizing the comments
by name and Bates number.

       Thank you for your attention to this matter.
        Case 1:18-cv-05213-WHP Document 62 Filed 10/11/18 Page 2 of 2
                                                                          Page 2


                                   Respectfully,

                                   GEOFFREY S. BERMAN
                                   United States Attorney

                                By: /s/ Sharanya Mohan
                                    ROBERT WILLIAM YALEN
                                    MÓNICA P. FOLCH
                                    JACOB LILLYWHITE
                                    TALIA KRAEMER
                                    SHARANYA MOHAN
                                    Assistant United States Attorneys
                                    Tel.: (212) 637-2722/6559/2639/2822/2737
                                    Fax: (212) 637-2702
                                    Email: robert.yalen@usdoj.gov
                                            monica.folch@usdoj.gov
                                            jacob.lillywhite@usdoj.gov
                                            talia.kraemer@usdoj.gov
                                            sharanya.mohan@usdoj.gov

Enclosures
